Mr. President, your election as President of the twenty-ninth session of the Assembly comes at a time when dramatic events are taking place in Africa and the question of peace and stability on our continent is weighing heavily on the minds of the international community. May I on behalf of the Government and people of Ghana, and on my own behalf, congratulate you heartily and express our confidence that under your able presidency the urgent business before the Assembly will be conducted with all seriousness and in earnest. The election of such an eminent African statesman as President of this body is a matter of great pride to us from Africa. It carries with it prestige and preeminence, and is a tribute not only to our continent, your country and the people of Algeria, but also to you personally.
85.	Sir, my delegation cannot help recalling that it was in Algiers and with your active assistance as the Foreign Minister of your country that Portugal concluded, on 26 August of this year, its talks with Guinea- Bissau. Those talks, among other things, resulted in the long-overdue recognition by Portugal of the inalienable right of the people of Guinea-Bissau, and that of all others in its other dependent Territories, including Mozambique and Angola, to self-determination and independence. My delegation has no doubt whatsoever that you, Sir, will bring the same resourcefulness to the direction of the work of this session. We on our part assure you of our co-operation.
86.	Mr. President, my delegation is also gratified to have worked under the guidance of your distinguished predecessor, Mr. Benites. His patience, tenacity of purpose and dedication steered us not only through the twenty-eighth session of the General Assembly, but also through the crucial sixth special session. I wish to convey to him through you, Sir, my delegation's unqualified appreciation.
87.	To the Secretary-General, through whose purposefulness and dedication the affairs of the Organization have been so well managed despite unexpected and serious difficulties at times, we express our deep appreciation and sincere thanks. My delegation gladly accepts his repent to this session [AI9601 and Add.I], and remains confident that the qualities for which he has become so well known will continue to be applied for the benefit of the international community.
88.	My delegation wishes to take this opportunity to welcome Bangladesh, Guinea-Bissau and Grenada to membership in this body. We are happy that one year after its independence Guinea-Bissau has been accepted as a member of both the Organization of African Unity and a Member of the United Nations, to mention only two organizations. We have no doubt that the participation of the new Members in our deliberations will contribute to the eventual attainment of the international justice and peace for which we all continue to strive.
89.	Mr. President, in welcoming Guinea-Bissau to the Assembly when you are in the presidential chair, I am reminded in particular of the striking similarities between the triumphant struggle of the Algerian people and-that of the people of Guinea-Bissau. Both countries faced the implacable and ruthless action of colonial Powers. Both waged a long struggle of national liberation against colonial Powers desperately determined to pursue the untenable constitutional myth whereby African colonial territories were considered extensions of European metropolitan Powers. In both cases, while the Organization grappled with the problem of bringing the colonial Powers concerned to see reason, the iron determination of the peoples of the territories triumphed over the arms of the oppressors. In both Algeria and Guinea-Bissau, the two colonial Powers out of desperation sought to intimidate and terrorize sympathetic neighboring territories. Thus Algeria's neighbours—Morocco, Tunisia and the Arab Republic of Egypt -can to this day show the world the scars of their wounds. Guinea- Bissau's neighbours—Guinea and Senegal - suffered the ravages of external invasion and threats to their territorial integrity.
90.	The heroic struggles of the peoples of Algeria and Guinea-Bissau have demonstrated to the whole world that colonialism is permanent aggression and a threat to international peace and security. Consequently, the struggles of both Algeria and Guinea-Bissau were given collective support by the United Nations. The independence of Algeria and Guinea-Bissau was recognized by the world Organization even before the formal ceremonial procedure of admission was effected. In their final hour of triumph, not only did the brave peoples of Algeria and Guinea-Bissau liberate their peoples but, by the irony of history, their struggles profoundly affected the internal politics of the metropolitan countries themselves, which led to popular, political, economic and social changes.
91.	Allow me to salute the gallant and heroic people of Guinea-Bissau. The Government and people of Ghana would like to pay tribute to both the people of Guinea-Bissau and the intellectual depth that has marked the philosophical and revolutionary horizons held out to the people by the vanguard party, Partido Africano da Independencia da Guine e Cabo Verde [PAIGC], at every stage of the long struggle.
92.	We pay a solemn tribute to the revered memory of our brother Amilcar Cabral, who laid down his life for the noble cause of his country's liberation. On this occasion we are reminded of his wise reflections on the intellectual arrogance of imperialists on the destiny of oppressed Africa:
"There is a preconception, held by many people, even on the Left, that imperialism made us enter
history at the moment when it began its adventure in our countries. This preconception must be denounced. We consider that, when imperialism arrived in Guinea, it made us leave history our history."
93.	It is the history of the people of Guinea-Bissau, interrupted by 500 years of imperialism, that is now resuming its natural course before our very eyes. In celebrating the formal admission of the people of Guinea-Bissau to the United Nations, we are celebrating the victory of the whole human race, the victory of the progressive forces of the world. Imperialism has done its worst to splinter our common humanity into fragments by creating hatred between peoples and by setting race against race. But the human spirit has always resisted and reasserted its wholeness. In this, it has not lacked dedicated agents, among which, we submit, the victorious people of Guinea-Bissau ranks among the high and honored in the revolutionary world.
94.	Considering what havoc imperialism has wrought in terms of human and material resources, it is an achievement of no mean proportions and significance that the African peoples have yet managed to preserve their sense of dignity and to move forward in search of political, economic, social and cultural advancement. Suppressed, persecuted and betrayed even by those sections of the world community from which it could rightly expect support, African life has survived, seeking refuge in villages and forests and in the indomitable spirit of generations of victims of colonialist and racist oppression.
95.	The people of Guinea-Bissau have a homespun saying: "A crouching man cannot support anyone on his knees." In spite of all well-meaning assurances of future aid, Portugal cannot be expected to bear the entire brunt of making restitution for the years of economic misuse of the resources of Guinea-Bissau. We appeal to all Member States to offer genuine assistance. We feel bound, however, to qualify our appeal and to warn especially the once powerful allies of Portugal that if they join in making reparations to that small, newly independent State they must do so without any subtle attempts to substitute neo-colonialist arrangements for the crumbling colonial structure. We ourselves would have preferred all aid to be channeled, if possible, through the United Nations. That, at least, the people of Guinea-Bissau deserve of the United Nations. Let me restate here also that the time has come for those Powers to stop their unbridled interference in the affairs of the small nations, interference that has often created tragic situations for our peoples.
96.	I have dwelt at length on the independence of Guinea-Bissau because of its profound significance for peace and development in Africa. The aspirations of Africans are towards peace and development, and freedom in dignity is an essential ingredient of those aspirations. But so long as the framework of peace continues to be based on imperialist and racist interests in Africa, so long will our oppressed peoples continue to fight for their inalienable right to freedom and human dignity. The victory of Guinea-Bissau testifies - as, very soon, will the victories of Mozambique and Angola- to the indomitability of the human spirit, which, when aroused in indignation against injustices, oppression and all forms of indignity, can withstand and overcome ruthless forces of oppression.
97.	Just as today we welcome Guinea-Bissau, so shall we tomorrow welcome into the Assembly the new States of Mozambique, Angola, Sao Tome and Principe, Namibia, Zimbabwe and Azania. Time is on the side of the African majorities in southern Africa. Any conspiracy by the racist and reactionary white settlers in southern Africa to prevent the emergence of independent African States would not only be short-sighted but also would create a dangerous situation in southern Africa. Mother Africa can no longer remain heedless to the anguished cries of her sons and daughters still in bondage and servitude.
98.	It was our own Kwame Nkrumah who warned from this very rostrum some 14 years ago: "Africa wants her freedom; Africa must be free. It is a simple call, but it is also a signal, a red light of warning to those who would tend to ignore it."
99.	The racist minority regimes in Rhodesia and South Africa are frightened by recent developments in the Territories under Portuguese domination. They are increasing their defense budgets and imposing special surcharges on their citizens in order to maintain the status quo in southern Africa. They are recruiting and regrouping mercenaries in order to cause confusion and upheaval in Mozambique and Angola. It must be made clear to those racist minority regimes in southern Africa that the only honorable way out of their present predicament is to come to terms with the revolutionary events crowding in on them while there is still time.
100.	The Government and people of Ghana would like to place on record their satisfaction at the determination of the Government of Portugal to fulfill its promises of full independence for the peoples in the TerritorLi under its colonial control and express the hope that the progressive and enlightened influences in present-day Portugal will continue to respond positively to the urgent demand for freedom and in-dependence in its remaining Territories in Africa. It is our belief that, if the Government of Portugal keeps its pledge to the world and shoulders full translatability for the complete transfer of power to tnc accredited and proven leaders of the people in these Territories, Portugal can look forward to a new era of friendly relations and co-operation with independent Africa.
101.	No group of States relies more on conciliation, dialog and communication in the search for a peaceful and just world than do the Members from the developing world. No one believes more in the effect of peaceful negotiations than we do. An honest reading of the positions that we have been advocating would expose the weak moral grounding of the allies of the racist regimes of southern Africa.
102.	Our words and actions stand in sharp contrast to the world-publicized ambivalence of South Africa's Western allies. This is no time for recriminations, but we fail to see any consistency between their declared support for the principles of the Charter that concern human rights and their continued support of these racist regimes. Their objections to sanctions and their rejection of enforcement measures designed to weaken the resolution of the racist regimes of South Africa and Rhodesia to pursue their iniquitous policies only help to shore up the flagging morale of those regimes. It is not enough to express horror at the evil policies of those racist minority regimes. If mere pious words or declarations constituted the ultimate remedy for these evils, I am sure that we would not need the help of South Africa's Western allies. In the face of the present situation in southern Africa, we invite the trading partners of South Africa and Rhodesia to join us in exploring the avenues for rapid solutions to the questions of southern Africa, Namibia and Rhodesia.
103.	My delegation has given consideration to South Africa's recent effort to save its face. I refer to document A/9775 of 26 September of this year.3 This document brings to our attention a statement issued by the Executive of the National Party of South West Africa. In the view of my delegation, the statement constitutes one more insult which the Organization has had to tolerate from South Africa. It is the hope of my delegation that the Organization will tell South Africa in no uncertain terms that the ultimate responsibility for the future of South West Africa lies with the United Nations. What is at issue here is South Africa's continued defiance of this Organization and its flouting of the decision of the International Court of Justice on the status of that Territory. What we would like to hear from South Africa is when that country will abandon this defiance.
104.	'	In defining the basis of Ghana's foreign policy recently, our head of State and Chairman of the National Redemption Council, Colonel I. K. Acheampong, said:
"We are not racists. Indeed we are opposed to racism in all its forms and manifestations. Thus we believe it is possible and desirable for various races and ethnic groups to live in equality and brotherhood in an African context, once all accept a common loyalty and devotion to the nation and its institutions. We have proved by many examples that it is possible to coexist with erstwhile colonialists when this takes place in an atmosphere of equality, freedom and tolerance."
It is this fundamental belief of Ghana, and our demonstrated commitment to it, which makes it possible for us to appeal here to the Western Powers to join us in the common purpose of helping to create speedily in southern Africa a society based on true freedom, equality and justice.
105.	While we are preoccupied with events in Africa, we are not unmindful of equally serious threats to peace that exist elsewhere. The Middle East, and more recently Cyprus, continue to pose a problem for the Organization. The Government and people of Ghana continue to view the situations with grave concern, not only because of the potential they have for causing a resumption of serious conflict, but more for the terrible consequences of those hostilities on the lives of the peoples of those areas.
106.	Ghana is committed to assisting the efforts of the United Nations at securing peace in the Middle East. To this end, we have contributed troops to the United Nations Emergency Force serving in the area in the hope that, with the combined efforts of the countries which have done likewise, and with the guidance of the Security Council, we shall succeed in generating a willingness on the part of all the States concerned to come to terms with each other, respect each other's rights and eventually live in peace and harmony. Our troops will continue to be available to the Organization for so long as their presence is deemed necessary.
107.	If there is any lesson to be drawn from the spiral of violence in the Middle East, it is that the claims of the parties to the conflict touch the very life and spirit of their peoples. Thus, my delegation believes that no lasting solution can be found without addressing ourselves seriously to the Palestinian question. It is evident also that there can be no easing of tension until the initial step is taken to discourage the acquisition of the territories of others by conquest. Historical claims to territory are the central issue in the question and the roads to peaceful negotiation will be blocked if there is any further alienation of territory from any of the parties to the conflict.
108.	True, there can be no lasting peace until all States in the area are assured of secure, recognized and guaranteed frontiers in an overall negotiated settlement. But, since peace begins in the minds of men, there can be no negotiation to determine secure and guaranteed borders until the parties can feel psychologically disposed to this. Therefore, we do not advocate negotiation based on pre-conditions. That is a denial of the very essence of negotiation/But it is clearly an illusion to believe that much can be achieved in this Middle East impasse by a reliance on the well- known proposition "negotiation from a position of strength". The foundations of peace in the Middle East have to be carefully laid on the basis of mutual tolerance and by avoiding the past mistake of resorting to a trial of military strength and technical superiority.
109.	Some of the tragic elements of the Middle East crisis appear to recur in the worsening situation in nearby Cyprus. We have from the very beginning advocated respect for the sovereign independence and territorial integrity of Cyprus. We have never seen any virtue in claims for annexation of the island by any Power. The integrity of Cyprus cannot be predicated on the uncertain and short-term advantage which some believe may accrue to one or other of the two communities in the island.
110.	My delegation cannot subscribe to a permanent occupation of Cyprus by foreign troops of any origin; we cannot support any doctrine or policy aimed at uniting the island with any other State on purely ethnic grounds. It is our conviction that the solution to the Cyprus problem consists in creating a secure existence for all communities on the island. It is equally important to insulate the State of Cyprus from super-Power pursuit of strategic interests in the eastern Mediterranean.
111.	It was barely a month ago that the second session of the Third United Nations Conference on the Law of the Sea came to an end in Caracas. That Conference was the third substantive attempt by the international community in the course of this decade to evolve an equitable, orderly and peaceful system for the utilization of the benefits which the oceans and- their floor have bestowed on mankind.
112.	Since the Caracas Conference, there have been comments from some quarters which indicate some disappointment, even disillusion, at the results achieved. The Ghana Government does not share these assessments. In our view, the Conference achieved what it could reasonably be expected to achieve.
113.	While saying thL, my delegation would be the first to recognize that the extent of progress we make at the next conference, scheduled to take place in Geneva in March and April next year, will depend upon our political will to negotiate at that session. Perhaps, out of frustration, which as I have already indicated is unjustified, hints have been dropped here and there that, unless an early agreement is reached on a convention on the sea, certain countries intend to start unilateral exploration of the sea-bed and exploitation of its resources. It is our hope that no country will resort to that course of action. We say this because we consider that course of action to be fraught with great danger to the harmony and peace of the world. Any such action, therefore, could not be considered responsible and in the interest of the world community as a whole.
114.	The Caracas Conference followed closely on the heels of the sixth special session of the General Assembly on raw materials and a new economic order. That session taught all of us that it is only by conscious collective action that the problems of this planet can be resolved. Previous efforts at creating a fair and equitable international economic system, including UNCTAD, all foundered on the conflicting and seemingly irreconcilable interests of different groups of States.
115.	Recent events have shown and lent tremendous support to the conviction that it is only by creating a new economic and social order that we can hope to avoid the threatening catastrophe which is bound to be the fate of mankind if we persist in confrontation and the pursuit of selfish goals. The new economic and social order should reflect our global interdependence while eschewing the present inequities in international trade and world financial monetary systems.
116.	If my delegation urges the international community to ensure adequate assistance to needy countries, we should not be understood to be preaching the perpetuation of the dependence of developing countries on alms from the developed or industrialized countries. What we are urging is the transfer of such technological "know-how" and other inputs as are most likely to conduce to the self-generating development of the receiving countries. By our request we seek to ensure that developing countries will ultimately become as self-sufficient and self-reliant as may be compatible with international interdependence.
U7. Ghana, under the National Redemption Council, is today demonstrating its commitment to the idea of self-reliance which we have adopted as the cardinal principle of our charter of redemption. By its application in all our national endeavours we have achieved a measure of success in reorganizing our economy and improving our circumstances to the extent of reducing our dependence on external sources to feed ourselves. We are mobilizing our resources in a new spirit of self-confidence and our people are beginning to see the fruits of their efforts. Our expectation of a better life is therefore great. It is this great expectation that has made us so acutely conscious of the disastrous effects on Ghana's economy of the prevailing high and rising cost of oil.
118.	The estimated increase in crude oil prices for Ghana for 1974 is 300 per cent over the 1973 prices, while in terms of foreign exchange expenditure the 1974 prices of crude oil and petroleum products account for about 63 per cent of our total foreign exchange expenditure. These are indeed staggering figures.
119.	The over-all effect of the energy crisis on the Ghanaian economy is very wide-ranging not only because of the immediate strain it has placed on our foreign exchange disbursements but also because of the problems it poses, directly or indirectly, for the success of our policy of self-reliance. In this respect, an immediate victim wiH'Be the much-acclaimed "Operation Feed Yourself' program.
120.	There is little doubt that the picture I have painted applies generally to most if not all non-oil- producing developing countries. However, I do not want to be interpreted as indicting the oil-producing countries. I say this because it should be general knowledge that several factors are responsible for the present economic recession into which the world as a whole seems to be falling.
121.	We cannot ignore the fact that in the past prices paid for raw materials as a whole have been very low, while those for manufactured goods have maintained constantly increasing levels. The action by the oil- producing countries is therefore seen by my delegation as a reaction to this situation and an attempt to introduce an overdue balance. The right approach to the problem, in our view, would be to give careful consideration to all elements which could be considered responsible for the present dislocation in the international economy. We believe that the present world economic crisis can be solved only by co-operative action by the international community as a whole. Recriminations and apportioning of blame cannot be the answer.
122.	My delegation welcomes the agreements reached between the United States and the Soviet Union on further limitations on anti-missile defense systems and on the limitation of underground testing of nuclear weapons. We also appreciate the efforts being made for further limitation of strategic offensive weapons. We urge that these efforts be continued. In spite of this progress, my delegation does not believe that enough has been achieved in the area of nuclear disarmament to give us hope for the future of mankind.
123.	What to my delegation seems to be the greatest threat to peace and the human race is the arms race and the continued proliferation of nuclear weapons. The Treaty on the Non-Proliferation of Nuclear Weapons entered into force on 5 March 1970, but as yet not all countries have signed or acceded to it. My delegation has noted all the reasons which have been advanced by certain countries for not signing the Treaty. However, it is the belief of my delegation that so long as this situation persists, so long will these remain a real danger of other countries disregarding the Treaty and acquiring nuclear weapons of their own.
124.	It has been stated, for instance, that some countries are now using the increase in oil prices as an excuse for developing nuclear technology as a means of generating alternative sources of power. It is common knowledge, however, that there is only a very thin line separating the peaceful uses of nuclear power from its destructive uses. My delegation recognizes the positive benefits which nuclear power can bestow on mankind. The nature of nuclear technology, however, seems to suggest that a system of international control of its use is necessary if mankind is to be able to enjoy its positive benefits without suffering the effects of its negative uses. My delegation thus continues to hope that the third session of the Preparatory Committee of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, to be held in February 1975, will be able to advance the establishment of such controls.
125.	I have touched on some of the central issues which affect the precarious peace and unstable development in the world. I have done this from the perspective of a third-world State which believes that the rights and interests of the millions of people of Africa and the developing countries generally should more than ever compel the mature attention of the international community. If we have met again this year to review the basis of peace, let us not subordinate the interests of the third world to those of the big Powers and their allies. Let us constantly remind ourselves that our search for peace will be illusory if we remain blind to the issues facing the third world.
126.	Traumatic events during the past year in Africa, the Americas, Europe, the Middle East, Asia and the
Far East point to the fact that we are at another historic turning-point. Whether or not the way ahead will lead to peace, justice and progress will, to some extent, depend on the positions each Member State takes on the urgent issues before us. Let us by our deliberations during this session, and actions to follow, demonstrate a determined will to pursue courses that will lead lo the ultimate fulfillment of the objectives of the Charter of the United Nations and collectively tackle the problems of our time in the wider interests of the human race.
